ALLOWABILITY NOTICE
Response to Amendments
Applicant's request for entry into AFCP 2.0 is acknowledged and is accepted, therefore, the Amendment filed 5/20/2021 has been entered.  Claims 1-6 and 9-10 are pending in the application.  Claims 1, 5 and 6 have been amended.  Claims 7-8 are cancelled. Applicant’s amendments to the claims have overcome each 112 rejection lodged in the previous office action.  The 112 rejections have been withdrawn.
Response to Arguments
Applicant’s arguments, see pages 5-7, filed 5/20/2021, with respect to amended claim 1 have been fully considered and are persuasive.  The 102 and 103 rejections of  3/22/2021 have been withdrawn. 
Drawings
Figure 3 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Allowable Subject Matter
Claims 1-6 and 9-10 are allowed.
The following is an examiner’s statement of reasons for allowance:
In regard to Claim 1, the prior art of record fails to teach or fairly suggest when considered alone or in combination, the inter-blade platform comprising a box having at least one later passage formed in a lateral wall of the box configured to accommodate the at least one tab and allow displacement of the seal extending on either side of the platform in a circumferential direction radially under the flowpath wall.  
Claims 2-6 and 9-10 are also allowable by virtue of their dependence on Claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P WOLCOTT whose telephone number is (571)272-9837.  The examiner can normally be reached on M-F 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Court D. Heinle can be reached on (571) 270-3508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIAN P WOLCOTT/Primary Examiner, Art Unit 3745